DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification states that the comparison data set may be maintained in temporary storage (see Paragraph 0045). Although Applicant’s specification states the some of the data may be wiped from the temporary storage (see Paragraph 0043), Applicant’s specification does not state that the data is wiped in response to storing the set of lowest corresponding price data. Therefore, Examiner evaluated the claim limitation of “responsive to storing the set of lowest corresponding price data, wiping the set of comparable salable unit data from the temporary storage table” as “responsive to generating the set of lowest corresponding price data, wiping the set of comparable salable unit data from the temporary storage table,” as indicated in Paragraph 0043.  

Response to Arguments

Applicant's arguments filed on 02/28/2022 (related to the 103 rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 13-14, Hwang very broadly describes searching for "historical prices of [a] product based on information on the historical prices of the product," but appears to describe simply storing relevant pricing information in a conventional manner. See id. at [0080] ("Then, the information having relevance to the prices of the particular product is written in a local memory as a simple format." (emphasis added). Hwang makes no distinction or clarification that such storage (or indeed, any storage) is or may be temporary during a particular price mining, much less that comparable salable unit data is stored in a temporary storage table which is accessed to determine a set of lowest corresponding price data and subsequently wiped. Therefore, as admitted in the Office Action, Hwang fails to disclose at least the above-recited elements of amended claim 1, and correspondingly fails to disclose or suggest at least the above-recited elements of claim 1. See Office Action at page 21.
Examiner respectfully disagrees with Applicant. Hwang et al. discloses a comparison table created during query execution, wherein the comparison table shows the lowest historical price of the product (see Figure 6). Further, the data requested by a user is stored in a local memory (Paragraph 0053). Examiner notes that the local memory is a temporary memory that stores information in a table format, which is 
Although Hwang et al. discloses a temporary comparison table with historical prices of a particular product (see Figure 6 and related paragraph 0104, minimum price of the product stored in a local memory) and an internal database for storing price information of the product (Paragraph 0070), Hwang et al. does not specifically disclose wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated. 
However, He et al. discloses storing the set of lowest corresponding price data into an historical transaction log after the pricing is generated (Paragraph 0041). Therefore, He et al. improves upon Hwang et al. by storing results in a database for a future use.

Applicant's arguments filed on 02/28/2022 (related to the 101 rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 9-12, that when the claims are properly and fairly considered as a whole, the claims demonstrate subject matter eligibility of the pending claims per Step 2A, Prong Two at least as an improvement to the functioning of a computer or to any other technology or technical field. More specifically, the "exclusionary model" and "temporary storage table" recited in amended claim 1 help achieve the advantages described in paragraphs [0021]-[0022] of the Specification. The exclusionary model improves the technical field of price analysis and greatly improves the user experience in such field by providing a user with readily usable and easily interpretable data in a manner that was previously unachievable using conventional techniques. For example, the exclusionary model automatically determines a set of lowest corresponding price data based on a set of comparable salable unit data generated from the user's input. As a result, the user is presented with the most relevant pricing data in a quick, seamless manner, unlike the conventional techniques that forced users to analyze reams of unsorted, questionably relevant data. Thus, at a minimum, the exclusionary model provides a vastly improved user experience compared to conventional techniques because the pricing data provided as a direct result of the functionality of the exclusionary model enables a user to more efficiently and accurately determine appropriate pricing strategies, making such experiences more intuitive and enjoyable than conventional technique.
Examiner respectfully disagrees with Applicant. The exclusionary model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). Using the exclusionary model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Further, the exclusion model is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “selecting a particular type of data to be manipulated” (MPEP 2106.05g). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Applicant further states, on page 12, that the temporary storage table directly improves the functionality of a computer by reducing the processing and memory resources required by conventional techniques. Such a temporary storage table does not merely store data, but enables the computing system to have additional processing and memory resources available when analyzing the set of comparable salable unit data. For example, utilizing the temporary storage table to temporarily store the set of comparable salable unit data prior to determining lowest corresponding price data avoids referencing larger tables/databases containing this data, and thereby increases overall processing efficiency relative to conventional techniques. Namely, accessing such large tables/databases can significantly reduce processing efficiency as access to such large amounts of data can negatively impact the bandwidth such processing resources have to perform analysis. The temporary storage table of the present application creates a storage solution for the set of comparable salable unit data wherein the processors of the present application are not forced to iteratively and/or constantly access the set of comparable salable unit data from such vast tables/databases during analysis. As a result, the processors may more efficiently analyze the data at least by not maintaining a connection to such tables/databases.
Examiner respectfully disagrees with Applicant. The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The temporary storage table is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, the temporary storage table is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” at Step 2B (see MPEP 2106.05d). Examiner notes that adding a final step of storing data to a process that only recites selecting a particular type of data does not add a meaningful limitation to the process of filtering the data (MPEP 2106.05g). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for determining a set of lowest corresponding price data related to a salable unit comprising: receiving an input indicative of the salable unit, the input including a current date; generating a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date; storing the set of comparable salable unit data in a temporary table; accessing the temporary table to determine  the set of lowest corresponding price data to the set of comparable salable unit data; transmitting a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data; storing the set of lowest corresponding price data; and responsive to storing the set of lowest corresponding price data, wiping the set of comparable salable unit data from the temporary storage table. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include sales activities or behaviors. Determining the set of lowest corresponding price data related to a salable unit is a form of sales activity because that set of comparable data is used to generate price quotes. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: executed by at least one processor of a computer; a temporary storage table; by applying an exclusion model; for display to a user; into an historical transaction log.
The processor is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor is used to receive an input indicative of the salable unit (Paragraph 0006). The processor is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the processor is not improved. The temporary storage table is used to store data corresponding to a single iteration (Paragraph 0042). The temporary storage table is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a set of comparable salable unit data based on the input. The specification shows that the processor is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Further, the processor is merely used to receive an input indicative of the salable unit (Paragraph 0006). The processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to generate a set of comparable data. The temporary storage table is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” at Step 2B (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 8 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A system for determining a set of lowest corresponding price data related to a salable unit, comprising to: receive an input indicative of the salable unit, the input including a current date, generate a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date, store the set of comparable salable unit data in a temporary table; access the temporary table to determine the set of lowest corresponding price data to the set of comparable salable unit data, transmit a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data, store the set of lowest corresponding price data, and responsive to storing the set of lowest corresponding price data, wipe the set of comparable salable unit data from the temporary storage table. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include sales activities or behaviors. Determining the set of lowest corresponding price data related to a salable unit is a form of sales activity because that set of comparable data is used to generate price quotes. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: one or more processors; and a memory storing computer-readable instructions that, when executed, cause the one or more processors; a temporary storage table; by applying an exclusion model; for display to a user; into an historical transaction log.
The processor is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The computer readable medium is merely used to store instructions (Paragraph 0007). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042).  The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor is used to receive an input indicative of the salable unit (Paragraph 0006). The processor is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the processor is not improved. The temporary storage table is used to store data corresponding to a single iteration (Paragraph 0042). The temporary storage table is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a set of comparable salable unit data based on the input. The specification shows that the processor is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The computer readable medium is merely used to store instructions (Paragraph 0007). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Further, the processor is merely used to receive an input indicative of the salable unit (Paragraph 0006). The processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to generate a set of comparable data. The temporary storage table is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” at Step 2B (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 15 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A program to: receive an input indicative of the salable unit, the input including a current date; generate a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date; store the set of comparable salable unit data in a temporary table; access the temporary table to determine the set of lowest corresponding price data to the set of comparable salable unit data; transmit a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data; store the set of lowest corresponding price data; and responsive to storing the set of lowest corresponding price data, wipe the set of comparable salable unit data from the temporary storage table. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include sales activities or behaviors. Determining the set of lowest corresponding price data related to a salable unit is a form of sales activity because that set of comparable data is used to generate price quotes. If a claim limitation, under its broadest reasonable interpretation, covers sales activities, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: non-transitory computer readable medium containing program instructions that when executed, cause a computer; a temporary storage table; by applying an exclusion model; for display to a user; into an historical transaction log.
The computer is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The computer readable medium is merely used to store instructions (Paragraph 0007). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the computer is used to receive an input indicative of the salable unit (Paragraph 0006). The computer is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect data and the processor is not improved. The temporary storage table is used to store data corresponding to a single iteration (Paragraph 0042). The temporary storage table is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a set of comparable salable unit data based on the input. The specification shows that the computer is merely used to determine a set of lowest corresponding price data (Paragraph 0006). The computer readable medium is merely used to store instructions (Paragraph 0007). The temporary storage table is merely used to store a table or database that is devoted partially or entirely to the storage of the product details and date data corresponding to a single iteration (Paragraph 0042). The exclusion model is merely used to filter out data that does not correspond to an ideal or "best" price for the particular product identified in the data (Paragraph 0062). The display is merely used to allow a user to view and/or interact with the displayed data (Paragraph 0056). The historical transaction log is merely used to store the set of lowest corresponding price data (Paragraph 0006). Further, the computer is merely used to receive an input indicative of the salable unit (Paragraph 0006). The computer is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to generate a set of comparable data. The temporary storage table is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” at Step 2B (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2, 9, and 16 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by: incorporating a recent comparable salable unit data into the set of comparable salable unit data, the recent comparable salable unit data including a recent prior date within the date threshold from the current date; and removing any respective comparable salable unit data from the set of comparable salable unit data wherein the respective prior date of the respective comparable salable unit data exceeds the date threshold from the current date. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes sales activities. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 3, 10, and 17 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is the invoice reporting table. The invoice reporting table is merely used to store actual sales (Paragraph 0017). However, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d). Further, the processor is used to compare the first set of entries to the second set of entries to determine whether the entries are similar. The processor is just limiting the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A, Prong 2. Also, the processor is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 5, 12, and 19 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is the invoice reporting table. The invoice reporting table is merely used to store actual sales (Paragraph 0017). However, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d). Further, the processor is used to compare data to determine whether the invoice reporting table includes an anomalous entry. The processor is just limiting the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A, Prong 2. Also, the processor is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 6, 13, and 20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein applying the exclusion model includes: determining (i) a cost of each comparable salable unit data, (ii) a price of each comparable salable unit data, (iii) a bid status of the salable unit, and (iv) a contract status of the salable unit. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes sales activities. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 7 and 14 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein each respective lowest corresponding price data in the set of lowest corresponding price data includes a pass indication or a fail indication. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes sales activities. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 11, and 18 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element integrates a judicial exception into a practical application. 
Claims 4, 11, and 18 are eligible. The additional element of machine learning is used to extract the set of comparable salable unit data, and determine the set of lowest corresponding price data (Paragraph 0069). The machine learning may be trained based on (i) a set of prior inputs, (ii) a set of prior comparable salable unit data, and (iii) a set of prior lowest corresponding price data (Paragraph 0070). As mentioned, data is provided to the model continuously to generate an updated set of lowest corresponding price data. Therefore, the additional element of machine learning integrates the abstract idea into a practical application because the machine learning using a feedback loop applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20140108090 A1), in view of He et al. (US 2020/0211077 A1).
Regarding claim 1 (Currently Amended), Hwang et al. discloses a method for determining a set of lowest corresponding price data related to a salable unit (Abstract, In a price mining system and a method of mining a price, the price mining system includes a price miner and a terminal; Figure 5B, item S73, Minimum/Maximum Price Constraint), executed by at least one processor of a computer (Paragraph 0085, FIG. 5B is a flow chart illustrating a method of processing an original query and sending the query in FIG. 5A), comprising: 
receiving an input indicative of the salable unit, the input including a current date (Paragraph 0019, In an example embodiment, the price information blender may process the query with constraint of particular periods of the past, particular dates of the past, or a maximum/ minimum price of the product; Paragraph 0090, Then, the price information blender 150 combines the originally requested query with constraint related to a particular date (step S72). For example, the date constraint mentioned above is added to the originally requested query, so that the range of the searched results searched by the search engine 140 may be relatively narrowed to search the information more efficiently. Here, the date constraint may include particular periods or particular dates of the past);
generating a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past);
storing the set of comparable salable unit data in a temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory); 
accessing the temporary storage table to determine the set of lowest corresponding price data by applying an exclusion model to the set of comparable salable unit data (Figure 6, Minimum Price; Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof); 
transmitting a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data (see Figure 6 and related text in Paragraph 0066, The terminal 200 displays the information on the historical prices of the particular product which are requested by the user and selectively provided from the price miner 100. The user may recognize the information on the historical prices of the particular product through the information dis played on the terminal 200; Paragraph 0104, Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof); 
storing … price data into an historical transaction log (Paragraph 0070, Here, the crawler 110 collects every information on the historical prices of the particular product, from the internal source database which is stored in the internal server of the price mining system 10, the external source database including all kinds of web-pages or websites accessed by the crawler, or the query seed database in which information related to user-friendly keywords is stored previously); 
and responsive to [generating the set of lowest corresponding price data], wiping the set of comparable salable unit data from the temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory that stores information in a table format, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the PTO-892 form. Therefore, based on broadest reasonable interpretation in light of specification, Hwang et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
Although Hwang et al. discloses a temporary comparison table with historical prices of a particular product (see Figure 6 and related paragraph 0104, minimum price of the product stored in a local memory) and an internal database for storing price information of the product (Paragraph 0070), Hwang et al. does not specifically disclose wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated. 
However, He et al. discloses storing the set of lowest corresponding price data into an historical transaction log (Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote);
and responsive to [generating the set of lowest corresponding price data], wiping the set of comparable salable unit data from the temporary storage table (Paragraph 0015, The memory 112 may include a random-access memory (RAM), a read-only memory (ROM), a hard disk drive (HDD), a magnetic storage, a flash memory, a solid-state drive (SSD), and/or one or more other suitable types of volatile or non-volatile memory. The processor 110 may execute computer-executable instructions stored in the memory 112. For example, the processor 110 may execute code stored in an SSD, causing data (e.g., a data set, a trained ML model, an email file, etc.) to be loaded into a RAM. The processor 110 may also cause an email file to be read from a file (e.g., from a memory or from a network location). The processor 110 may execute instructions stored in the memory 112 which instantiate, or load, the application modules 114; Paragraph 0041, Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote; Examiner notes that the RAM memory is a temporary memory that may store one or more tables, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the OA. Therefore, based on broadest reasonable interpretation in light of specification, He et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for determining a set of lowest corresponding price data related to a salable unit, which includes a temporary comparison table of the invention of Hwang et al. to further specify wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated of the invention of Hu et al. because doing so would allow the method to write an output to the database and load some or all of that data from the database at a later time (see He et al., Paragraph 0015). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Currently Amended), Hwang et al. discloses a system for determining a set of lowest corresponding price data related to a salable unit (Abstract, In a price mining system and a method of mining a price, the price mining system includes a price miner and a terminal; Figure 5B, item S73, Minimum/Maximum Price Constraint), comprising: one or more processors (Paragraph 0085, FIG. 5B is a flow chart illustrating a method of processing an original query and sending the query in FIG. 5A); and a memory storing … (Paragraph 0080, Then, the information having relevance to the prices of the particular product is written in a local memory as a simple format (step S23)): 
receive an input indicative of the salable unit, the input including a current date (Paragraph 0019, In an example embodiment, the price information blender may process the query with constraint of particular periods of the past, particular dates of the past, or a maximum/ minimum price of the product; Paragraph 0090, Then, the price information blender 150 combines the originally requested query with constraint related to a particular date (step S72). For example, the date constraint mentioned above is added to the originally requested query, so that the range of the searched results searched by the search engine 140 may be relatively narrowed to search the information more efficiently. Here, the date constraint may include particular periods or particular dates of the past);
generate a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past);
determine the set of lowest corresponding price data by applying an exclusion model to the set of comparable salable unit data (Paragraph 0091, Then, the price information blender 150 combines the originally requested query with constraint of maximum/ minimum conditions (step S73), in addition to the date constraint. When the originally requested query is searched in the pre-collected information, the information provided to the user may have correctness or reliability more with constraint of the maximum or minimum conditions. For example, the constraints of maximum/minimum conditions may include maximum or minimum conditions of the price of the particular product); 
store the set of comparable salable unit data in a temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory);
access the temporary storage table to determine the set of lowest corresponding price data by applying an exclusion model to the set of comparable salable unit data (Figure 6, Minimum Price; Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof);  
transmit a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data (see Figure 6 and related text in Paragraph 0066, The terminal 200 displays the information on the historical prices of the particular product which are requested by the user and selectively provided from the price miner 100. The user may recognize the information on the historical prices of the particular product through the information dis played on the terminal 200; Paragraph 0104, Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof); 
store … price data into an historical transaction log (Paragraph 0070, Here, the crawler 110 collects every information on the historical prices of the particular product, from the internal source database which is stored in the internal server of the price mining system 10, the external source database including all kinds of web-pages or websites accessed by the crawler, or the query seed database in which information related to user-friendly keywords is stored previously); 
and responsive to [generating the set of lowest corresponding price data], wipe the set of comparable salable unit data from the temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory that stores information in a table format, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the PTO-892 form. Therefore, based on broadest reasonable interpretation in light of specification, Hwang et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
Although Hwang et al. discloses a temporary comparison table with historical prices of a particular product (see Figure 6 and related paragraph 0104, minimum price of the product stored in a local memory) and an internal database to store price information of the product (Paragraph 0070), Hwang et al. does not specifically disclose wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated. 
However, He et al. discloses to: store the set of lowest corresponding price data into an historical transaction log (Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote);
and responsive to [generating the set of lowest corresponding price data], wipe the set of comparable salable unit data from the temporary storage table (Paragraph 0015, The memory 112 may include a random-access memory (RAM), a read-only memory (ROM), a hard disk drive (HDD), a magnetic storage, a flash memory, a solid-state drive (SSD), and/or one or more other suitable types of volatile or non-volatile memory. The processor 110 may execute computer-executable instructions stored in the memory 112. For example, the processor 110 may execute code stored in an SSD, causing data (e.g., a data set, a trained ML model, an email file, etc.) to be loaded into a RAM. The processor 110 may also cause an email file to be read from a file (e.g., from a memory or from a network location). The processor 110 may execute instructions stored in the memory 112 which instantiate, or load, the application modules 114; Paragraph 0041, Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote; Examiner notes that the RAM memory is a temporary memory that may store one or more tables, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the OA. Therefore, based on broadest reasonable interpretation in light of specification, He et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for determining a set of lowest corresponding price data related to a salable unit, which includes a temporary comparison table of the invention of Hwang et al. to further specify wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated of the invention of Hu et al. because doing so would allow the method to write an output to the database and load some or all of that data from the database at a later time (see He et al., Paragraph 0015). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Currently Amended), Hwang et al. discloses … a computer to (Paragraph 0078, For example, the terminal 200 may include a conventional computer like a desktop or a laptop, a mobile electronic device like a tablet, a smartphone, or an exclusive device used only for the price mining system according to the present example embodiment; Paragraph 0085, FIG. 5B is a flow chart illustrating a method of processing an original query and sending the query in FIG. 5A): 
receive an input indicative of the salable unit, the input including a current date (Paragraph 0019, In an example embodiment, the price information blender may process the query with constraint of particular periods of the past, particular dates of the past, or a maximum/ minimum price of the product; Paragraph 0090, Then, the price information blender 150 combines the originally requested query with constraint related to a particular date (step S72). For example, the date constraint mentioned above is added to the originally requested query, so that the range of the searched results searched by the search engine 140 may be relatively narrowed to search the information more efficiently. Here, the date constraint may include particular periods or particular dates of the past);
generate a set of comparable salable unit data based on the input, wherein each respective comparable salable unit data in the set of comparable salable unit data includes a respective prior date within a date threshold from the current date (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past);
store the set of comparable salable unit data in a temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory); 
access the temporary storage table to determine the set of lowest corresponding price data by applying an exclusion model to the set of comparable salable unit data (Figure 6, Minimum Price; Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof); 
transmit a notification of the set of lowest corresponding price data for display to a user, the notification indicating a lowest corresponding price for each lowest corresponding price data (see Figure 6 and related text in Paragraph 0066, The terminal 200 displays the information on the historical prices of the particular product which are requested by the user and selectively provided from the price miner 100. The user may recognize the information on the historical prices of the particular product through the information dis played on the terminal 200; Paragraph 0104, Paragraph 0104, In addition, a price-distribution of the particular products like the maximum and minimum prices of the product is provided in each date, at the lower portion of the chart, as illustrated in FIG. 6. Referring to the lower portion of the chart, a rectangular block is displayed corresponding to each date. In a highest end of the rectangular block means the maximum price of the particular product sold on the corresponding date and a lowest end of the rectangular block means the minimum price thereof); 
store … price data into an historical transaction log (Paragraph 0070, Here, the crawler 110 collects every information on the historical prices of the particular product, from the internal source database which is stored in the internal server of the price mining system 10, the external source database including all kinds of web-pages or websites accessed by the crawler, or the query seed database in which information related to user-friendly keywords is stored previously);
and responsive to [generating the set of lowest corresponding price data], wiping the set of comparable salable unit data from the temporary storage table (Paragraph 0053, The parser 120 cleans the product meta-data collected by the crawler 110, and extracts information having relevance to the prices of the product and information having no relevance to the prices of the product from the cleaned product meta-data. Then, the information on the historical prices of the particular product is stored in a local memory as a simple format. Here, the information on the historical prices of the particular product may be stored with divided into minimum units each of which may be construed to have a certain meaning; Examiner notes that the local memory is a temporary memory that stores information in a table format, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the PTO-892 form. Therefore, based on broadest reasonable interpretation in light of specification, Hwang et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
Although Hwang et al. discloses a temporary comparison table with historical prices of a particular product (see Figure 6 and related paragraph 0104, minimum price of the product stored in a local memory) and an internal database to store price information of the product (Paragraph 0070), Hwang et al. does not specifically disclose wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated. 
However, He et al. discloses to: store the set of lowest corresponding price data into an historical transaction log (Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote);
and responsive to [generating the set of lowest corresponding price data], wipe the set of comparable salable unit data from the temporary storage table (Paragraph 0015, The memory 112 may include a random-access memory (RAM), a read-only memory (ROM), a hard disk drive (HDD), a magnetic storage, a flash memory, a solid-state drive (SSD), and/or one or more other suitable types of volatile or non-volatile memory. The processor 110 may execute computer-executable instructions stored in the memory 112. For example, the processor 110 may execute code stored in an SSD, causing data (e.g., a data set, a trained ML model, an email file, etc.) to be loaded into a RAM. The processor 110 may also cause an email file to be read from a file (e.g., from a memory or from a network location). The processor 110 may execute instructions stored in the memory 112 which instantiate, or load, the application modules 114; Paragraph 0041, Paragraph 0049, The ETL module 282 and/or the normalization module 284 may store some, or all, input and/or output in the database 130 or another suitable location. For example, the ETL module 282 may write its output to the database 130 and the normalization module 284 may load some or all of that data from the database 130 at a later time; The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote; Examiner notes that the RAM memory is a temporary memory that may store one or more tables, which is known as temporary tables. In the art of databases, it’s known that temporary tables are wiped/deleted after finishing execution of the module in which they were created. See Temporary Tables NPL provided in the OA. Therefore, based on broadest reasonable interpretation in light of specification, He et al. discloses “wiping the set of comparable salable unit data from the temporary storage table” because temporary tables functions include wiping/deleting data after finishing execution of an analysis).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for determining a set of lowest corresponding price data related to a salable unit, which includes a temporary comparison table of the invention of Hwang et al. to further specify wherein the set of lowest corresponding price data is stored into a historical transaction log after the pricing is generated of the invention of Hu et al. because doing so would allow the method to write an output to the database and load some or all of that data from the database at a later time (see He et al., Paragraph 0015). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 9, and 16 (Original), which are dependent of claims 1, 8, and 15, the combination of Hwang et al. and He et al. discloses all the limitations in claims 1, 8, and 14. Hwang et al. further comprising: 
incorporating a recent comparable salable unit data into the set of comparable salable unit data, the recent comparable salable unit data including a recent prior date within the date threshold from the current date (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past); 
and removing any respective comparable salable unit data from the set of comparable salable unit data wherein the respective prior date of the respective comparable salable unit data exceeds the date threshold from the current date (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past).

Claims 3-5, 7, 10-12, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0108090 A1), in view of He et al. (US 2020/0211077 A1), in further view of Saffar et al. (US 2021/0097479 A1) and Griffith et al. (US 2019/0050445 A1).
Regarding claims 3, 10, and 17 (Previously Presented), which are dependent of claims 1, 8, and 15, the combination of Hwang et al. and He et al. discloses all the limitations in claims 1, 8, and 15. Hwang et al. further discloses: 
wherein the set of comparable salable unit data is generated based on an invoice reporting table (Paragraph 0103, Accordingly, in the price mining system according to the present example embodiment, the seller may get the information on the number of the sold products, the price range of the sold products, and the sold date of the products, and thus the seller may get the information on the historical prices of the products), and the method further comprises:
accessing the historical transaction log to retrieve a first set of entries made during a duration (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past); 
accessing the invoice reporting table to retrieve a second set of entries made during the duration (Paragraph 0093, Then, the price information blender 150 delivers the originally requested query with the above-mentioned constraints to the search engine 140, and receives the search results on the historical prices of the particular product at the particular periods or dates of the past matched to the originally requested query (step S74). For example, when the search results matched to the originally requested query are related to the particular periods of the past not the particular dates of the past, the searched results may be the historical prices of the particular product during the particular periods of the past); 
…
Although Hwang et al. discloses a set of comparable unit data based on an invoice reporting table (Paragraph 0103, price range of the sold products), Hwang et al. does not specifically disclose: wherein the historical transactional log is historical quote data.
However, Saffar et al. discloses accessing the historical transaction log to retrieve a first set of entries made during a duration (Paragraph 0031, The disruptive quote anomaly score 260 may be determined, for example, by comparing features of a given new quote 230 to those of historical quotes to determine where to rank the given new quote 230 within the set of historical quotes).
Although the combination of Hwang et al. and Saffar et al. discloses historical transaction data and invoice data, the combination of Hwang et al. and Saffar et al. does not specifically disclose: comparing the first set of entries to the second set of entries to determine whether each first entry in the first set of entries satisfies a confidence threshold when analyzed in tandem with a second entry in the second set of entries; and (d) responsive to determining that a respective first entry does not satisfy the confidence threshold when analyzed in tandem with a respective second entry, transmitting a notification to a user indicating the respective first entry.
However, Griffith et al. discloses comparing the first set of entries to the second set of entries to determine whether each first entry in the first set of entries satisfies a confidence threshold when analyzed in tandem with a second entry in the second set of entries (Paragraph 0176, At 2506, a subset of data to detect a non-compliant data attribute may be analyzed by, for example, matching or comparing (within or excluding a tolerance level value) data defined by analyzation data to data in a dataset being ingested. A non-compliant data attribute may be referred to as a data attribute that may be non-compliant with one or more values set forth in the analyzation data. For example, a detected numeric value that is more than 4 standard deviations from a mean value for a subset of data (e.g., a column of data) may be deemed “an outlier” or “out-of-range,” and, thus, deemed non-compliant with a range of valid numeric values); 
and (d) responsive to determining that a respective first entry does not satisfy the confidence threshold when analyzed in tandem with a respective second entry, transmitting a notification to a user indicating the respective first entry (Paragraph 0160, In yet another example, data representing a property may define “a numeric outlier” as an anomaly in dataset 2305a. In this case, the value of the data attribute may define a threshold value (or range of values) specifying that a numeric value in a cell in dataset 2305a is an “outlier” or “out-of-range,” and thus may not be a valid value. So, dataset analyzer 2330 may analyze values of a row or a column to compute, for example, standard deviation values, and if any data value in a cell exceeds a threshold value of, for example, four (4) standard deviation, dataset analyzer 2330 may transmit data 2301d to present an indication that “a numeric outlier” is present in dataset 2305a. While not shown, data remediation interface 2302 may present a user input selection with which interface 2302 may invoke an action to modify dataset 2305a to remediate the condition, such as “ignoring” the numeric outlier value, modifying cell data to include a corrected and valid value that is, for instance, within four standard deviations. Or, data remediation interface 2302 may present any other action).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the invoice reporting table and the historical transaction log data of invention of Hwang et al. and Saffar et al. to further compare one set of data to another set of data and transmit a notification when the first entry is not similar to the second entry of the invention of Griffith et al. because doing so would allow the method to present an indication that “a numeric outlier” is present in a dataset (see Griffith et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4, 11, and 18 (Original), which are dependent of claims 3, 10, and 17, the combination of Hwang et al., He et al., Saffar et al., and Griffith et al. discloses all the limitations in claims 3, 10, and 17. Although Hwang et al. discloses an exclusion model and Griffith et al. discloses the use of machine learning to analyze the data to detect pattern or data classifications that may resolve an issue, the combination of Hwang et al., Saffar et al., and Griffith et al. does not specifically disclose wherein the exclusion model is a machine learning model, and wherein the method further comprises: training the machine learning model on (i) a set of prior inputs, (ii) a set of prior comparable salable unit data, and (iii) a set of prior lowest corresponding price data; periodically performing steps (a)-(d) each time the duration elapses following a prior duration; and updating the exclusion model upon each iteration of steps (a)-(d) by incorporating each respective first entry that is not substantially similar to a respective second entry.
However He et al. further discloses wherein the exclusion model is a machine learning model, and wherein the method further comprises: training the machine learning model on (i) a set of prior inputs, (ii) a set of prior comparable salable unit data, and (iii) a set of prior lowest corresponding price data (see Figure 2A, Paragraph 0005, In one aspect, a computer-implemented method of machine learning-based quote processing includes receiving an electronic message of the user via an electronic network, preprocessing the electronic message to generate a normalized extracted data set, analyzing the normalized extracted data using a trained classification machine learning model to generate a request for quote classification, analyzing the normalized extracted data using a trained information extraction machine learning model to generate an information extraction data set, generating, based on the information extraction data set and the request for quote classification, a quote; and transmitting the quote to the user; Paragraph 0040, For example, an application module in the application modules 114 may pass the message to the ML operating module 122, wherein the ML operating module 122 may process the message using an already-trained ML model, and return the result of processing the message to the application module (e.g., a classification, a set of extracted information, etc.); Paragraph 0041, The method 200 may include generating a quote based on the information extracted (block 222). Generating the quote may include checking a pricing API (block 224). The pricing API may be queried according to one or more inputs (e.g., EDC, customer code, company code, etc.). In response to queries, the pricing API may output price, price code, price level, price source, etc. If multiple prices are available for a certain input, then the API may return the lowest price. The method 200 may include passing the lowest price and/or other information returned by the pricing API to another system/API for generating a quote. For example, when the information extraction step at block 220 determines that a customer wants to order a quantity of 10 widgets associated with a particular code, the method 200 may call a pricing API passing the quantity and code of the widgets as parameters. The pricing API may return an overall price, or an itemized price that the method 200 may insert into the generated quote (e.g., in the body of an email). For example, the method 200 may include instructions for outputting a list of prices formatted in an HTML table. In some embodiments, the pricing API may be an aspect of the product API 138; Examiner notes that the machine learning model learns which information needs to be extracted from a database based on information extracted from an RFQ. The information extracted from the database can be the lowest price of a similar product (e.g. based on item descriptions or codes)); periodically performing steps (a)-(d) each time the duration elapses following a prior duration; and updating the exclusion model upon each iteration of steps (a)-(d) by incorporating each respective first entry that is not substantially similar to a respective second entry (Paragraph 0017, In general, the ML training module 120 creates new ML models, loads data (e.g., training data, trained models, etc.), trains the ML models and/or stores the trained models. The ML operating module 122 includes instructions for loading trained ML models and associated ML parameters (e.g., artificial neural network weights), and ML operation data; Paragraph 0020, The user may use the electronic device 102 to access the application modules 114 (e.g., to load data for training an ML model, or to load a saved model to test the predictions of the trained ML model, to view email in the mail server 140, etc.). The user may query a product application programming interface (API) 138 for information relating to various products; Examiner notes that the predictions of the ML model can be tested to identify why the predictions are wrong. In this case, a new ML model is created for different data sets and associated ML parameters are learned over time. Therefore, the ML model learns which parameters are related to a specified product. Based on broadest reasonable interpretation in light of the specification, He et al. discloses a “updating the exclusion model upon each iteration of steps (a)-(d) by incorporating each respective first entry that is not substantially similar to a respective second entry” because the ML model learns over time which parameters are associated to the specified product);
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the exclusion model of invention of Hwang et al. to further incorporate wherein the exclusion model is a machine learning model of the invention of He et al. because doing so would allow the method to use a trained information extraction machine learning model to generate a quote based on the information extraction data set and the request for quote classification (see He et al., Paragraph 0005). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5, 12, and 19 (Original), which are dependent of claims 1, 8, and 15, the combination of Hwang et al. and He et al. discloses all the limitations in claims 1, 8, and 15. Although Hwang et al. discloses wherein the set of comparable salable unit data is generated based on an invoice reporting table (Paragraph 0103), Hwang et al. does not specifically disclose: wherein the historical transactional log is historical quote data; comparing the historical transaction log to the invoice reporting table to determine whether the invoice reporting table includes an anomalous entry; and responsive to determining that the invoice reporting table includes the anomalous entry, transmitting a notification to a user indicating the anomalous entry.
However, Saffar et al. discloses historical transaction log data (Paragraph 0031, The disruptive quote anomaly score 260 may be determined, for example, by comparing features of a given new quote 230 to those of historical quotes to determine where to rank the given new quote 230 within the set of historical quotes).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the exclusion model, which includes salable unit data of the invention of Hwang et al. to further include historical transactional data (e.g. historical quotes) of the invention of Saffar et al. because doing so would allow the method to use the set of historical quotes to generate a quote to the user (see Saffar et al, Paragraph 0005). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Hwang et al. and Saffar et al. discloses historical transaction data and invoice data, the combination of Hwang et al. and Saffar et al. does not specifically disclose: comparing the historical transaction log to the invoice reporting table to determine whether the invoice reporting table includes an anomalous entry; and responsive to determining that the invoice reporting table includes the anomalous entry, transmitting a notification to a user indicating the anomalous entry.
However, Griffin et al. further discloses comparing the … to the … to determine whether the … reporting table includes an anomalous entry (Paragraph 0176, At 2506, a subset of data to detect a non-compliant data attribute may be analyzed by, for example, matching or comparing (within or excluding a tolerance level value) data defined by analyzation data to data in a dataset being ingested. A non-compliant data attribute may be referred to as a data attribute that may be non-compliant with one or more values set forth in the analyzation data. For example, a detected numeric value that is more than 4 standard deviations from a mean value for a subset of data (e.g., a column of data) may be deemed “an outlier” or “out-of-range,” and, thus, deemed non-compliant with a range of valid numeric values);
responsive to determining that the … reporting table includes the anomalous entry, transmitting a notification to a user indicating the anomalous entry (Paragraph 0160, In yet another example, data representing a property may define “a numeric outlier” as an anomaly in dataset 2305a. In this case, the value of the data attribute may define a threshold value (or range of values) specifying that a numeric value in a cell in dataset 2305a is an “outlier” or “out-of-range,” and thus may not be a valid value. So, dataset analyzer 2330 may analyze values of a row or a column to compute, for example, standard deviation values, and if any data value in a cell exceeds a threshold value of, for example, four (4) standard deviation, dataset analyzer 2330 may transmit data 2301d to present an indication that “a numeric outlier” is present in dataset 2305a. While not shown, data remediation interface 2302 may present a user input selection with which interface 2302 may invoke an action to modify dataset 2305a to remediate the condition, such as “ignoring” the numeric outlier value, modifying cell data to include a corrected and valid value that is, for instance, within four standard deviations. Or, data remediation interface 2302 may present any other action)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the invoice reporting table and the historical transaction log data of invention of Hwang et al. and Saffar et al. to further compare one set of data to another set of data and transmit a notification when the first entry is not similar to the second entry of the invention of Griffith et al. because doing so would allow the method to present an indication that “a numeric outlier” is present in a dataset  (see Griffith et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7 and 14 (Original), which are dependent of claims 1 and 8, the combination of Hwang et al. and He et al. discloses all the limitations in claims 1 and 8. Although Hwang et al. discloses identification of the lowest corresponding data based on the price distribution data of a particular product (Paragraph 0066), Hwang et al. does not specifically disclose wherein each respective lowest corresponding price data in the set of lowest corresponding price data includes a pass indication or a fail indication.
	However, Griffith et al. discloses wherein each respective lowest corresponding … data in the set of lowest corresponding price data includes a pass indication or a fail indication (Paragraph 0160, In yet another example, data representing a property may define “a numeric outlier” as an anomaly in dataset 2305a. In this case, the value of the data attribute may define a threshold value (or range of values) specifying that a numeric value in a cell in dataset 2305a is an “outlier” or “out-of-range,” and thus may not be a valid value. So, dataset analyzer 2330 may analyze values of a row or a column to compute, for example, standard deviation values, and if any data value in a cell exceeds a threshold value of, for example, four (4) standard deviation, dataset analyzer 2330 may transmit data 2301d to present an indication that “a numeric outlier” is present in dataset 2305a. While not shown, data remediation interface 2302 may present a user input selection with which interface 2302 may invoke an action to modify dataset 2305a to remediate the condition, such as “ignoring” the numeric outlier value, modifying cell data to include a corrected and valid value that is, for instance, within four standard deviations. Or, data remediation interface 2302 may present any other action).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the lowest corresponding price data of invention of Hwang et al. to further include a pass or fail indication when a numeric value in a dataset is an “outlier” or “out-of-range” of the invention of Griffith et al. because doing so would allow the method to present an indication that “a numeric outlier” is present in a dataset (see Griffith et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20140108090 A1), in view of He et al. (US 2020/0211077 A1), in further view of Wu et al. (US 10,718,031 B1).
Regarding claims 6, 13, and 20 (Original), which are dependent of claims 1, 8, and 15 the combination of Hwang et al. and He et al. discloses all the limitations in claims 1, 8, and 15. Hwang et al. further discloses wherein applying the exclusion model includes determining (i) a cost of each comparable salable unit data, (ii) a price of each comparable salable unit data (Paragraph 0029, In an example embodiment, the step (5-b) may include (i) parsing meta-data information from the information searched by the search engine, (ii) extracting information on maximum, minimum and average prices of the product from the information having relevance to the prices of the product, and estimating price-distribution of the product, and (iii) additionally translating the information having relevance to the prices of the product, using a vector-operating method)), …
	Although Hwang et al. discloses all the limitations above and determining a price of each comparable salable unit data, Hwang et al. does not specifically disclose: a bid status of the salable unit; and a contract status of the salable unit.
	However, Wu et al. discloses a bid status of the salable unit (Column 13, lines 7-24, U.S. Pat. No. 5,835,896, Fisher, et al., issued Nov. 10, 1998, expressly incorporated herein by reference in its entirety, provides method and system for processing and transmitting electronic auction information over the Internet, between a central transaction server system and remote bidder terminals. Those bids are recorded by the system and the bidders are updated with the current auction status information. When appropriate, the system closes the auction from further bidding and notifies the winning bidders and losers as to the auction outcome. The transaction server posts information from a database describing a lot available for purchase, receives a plurality of bids, stored in a bid database, in response to the information, and automatically categorizes the bids as successful or unsuccessful. Each bid is validated, and an electronic mail message is sent informing the bidder of the bid status. This system employs HTTP, and thus does not automatically update remote terminal screens, requiring the e-mail notification feature);
	and a contract status of the salable unit (Column 15, lines 12-29, U.S. Pat. No. 6,029,150 (Kravitz, Feb. 22, 2000), expressly incorporated herein by reference, relates to a system and method of payment in an electronic payment system wherein a plurality of customers have accounts with an agent. A customer obtains an authenticated quote from a specific merchant, the quote including a specification of goods and a payment amount for those goods. The customer sends to the agent a single communication including a request for payment of the payment amount to the specific merchant and a unique identification of the customer. The agent issues to the customer an authenticated payment advice based only on the single communication and secret shared between the customer and the agent and status information, which the agent knows about the merchant, and/or the customer. The customer forwards a portion of the payment advice to the specific merchant. The specific merchant provides the goods to the customer in response to receiving the portion of the payment advice; Examiner notes that Wu et al. discloses a recurring purchase agreement between the customer and the agent, which is considered a contract).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the exclusion model, which includes salable unit data of invention of Hwang et al. to further incorporate wherein the salable unit data includes a bid status and a contract status of the invention of Wu et al. because doing so would allow the method to categorize the bids as successful or unsuccessful (see Wu et al., Column 13, lines 7-24). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                              /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624